The contract has been properly construed as providing generally for arbitration of any question arising thereunder.
The questions submitted are, however, subject to the objection that they tend to decide in part the points in controversy.
The order appealed from should be modified by striking out the questions submitted and substituting in place thereof the following, viz.:
(a) Whether or not the accounting and other expenses, if any, of arbitrations already had between the parties are necessary and incidental to the fulfillment thereof, and whether or not such expenses shall be charged to the net assets of the New York Linen Supply  Laundry Company, Inc.
(b) Whether or not the bleaching plant located at Long Island City together with all its contents is to be valued at more than $6,000.
(c) Whether or not the petitioner's assignors (the withdrawing stockholders) were wrongfully charged with approximately $6,000 for boilers and fixtures of Star Steam Laundry located at 553 West Forty-second street, New York city.
(d) Whether the proportionate share of the General *Page 404 
Linen Supply  Laundry Company, Inc., shall or shall not be increased by reason of the facts with reference to the 1,283 shares of common stock held by I.N. Thurman.
The order as so modified should be affirmed, without costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Ordered accordingly.